DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are pending
Claims 1-10 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 04/27/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claim 6 is objected to because of the following informalities:  Line 1 states “The method of claim 4, wherein the method further comprises:”.  Examiner suggests removing “wherein the method”.  Also, line 3 states “wherein calibrating”.  Examiner suggests amending the limitation to further recite “wherein the calibrating” for further clarity and to maintain consistency.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a concentration of sodium hydroxide” on line 3.  It is unclear whether Applicant is referring to the same sodium hydroxide as recited on line 2 of claim 1, or a different sodium hydroxide.  Also, claim 1 recites the limitation “with sodium hydroxide” on line 13.  It is unclear whether Applicant is referring to the same sodium hydroxide as recited on line 2 of claim 1, or a different sodium hydroxide.  Claims 2-3 are also rejected since these claims depend on claim 1.
Claim 2 recites the limitation "a concentration of sodium hydroxide” on lines 1-2.  It is unclear whether Applicant is referring to the same concentration and the same sodium hydroxide as recited on line 3 of claim 1, or a different concentration and sodium hydroxide.  If Applicant is referring to the same, Examiner suggests amending the limitation to further recite “the concentration of the sodium hydroxide” for clarity.
Claim 3 recites the limitation "a concentration of sodium hydroxide” on lines 1-2.  It is unclear whether Applicant is referring to the same concentration and the same sodium hydroxide as recited on line 3 of claim 1, or a different concentration and sodium hydroxide.  If Applicant is referring to the same, Examiner suggests amending the limitation to further recite “the concentration of the 
Claim 4 recites the limitation "a concentration of sodium hydroxide” on line 3.  It is unclear whether Applicant is referring to the same sodium hydroxide as recited on line 2 of claim 4, or a different sodium hydroxide.  Also, claim 4 recites the limitation “with sodium hydroxide” on line 9.  It is unclear whether Applicant is referring to the same sodium hydroxide as recited on line 2 of claim 4, or a different sodium hydroxide.  Claims 5-10 are also rejected since these claims depend on claim 4.
Claim 5 recites the limitation "a polymeric diaphragm…a EPDM rubber” on lines 1-2.  It is unclear whether Applicant is referring to the same polymeric diaphragm and the same EPDM rubber as recited on lines 4 and 5-6, respectively, or a different polymeric diaphragm and a different EPDM rubber.
Claim 8 recites the limitation "a solution of sodium hydroxide” on lines 1-2.  It is unclear whether Applicant is referring to the same stock solution of the same sodium hydroxide as recited on line 2 of claim 4, or a different solution.
Claim 9 recites the limitation "a concentration of sodium hydroxide” on lines 1-2.  It is unclear whether Applicant is referring to the same concentration and the same sodium hydroxide as recited on line 3 of claim 4, or a different concentration and sodium hydroxide.  If Applicant is referring to the same, Examiner suggests amending the limitation to further recite “the concentration of the sodium hydroxide” for clarity.
Claim 10 recites the limitation "a concentration of sodium hydroxide” on lines 1-2.  It is unclear whether Applicant is referring to the same concentration and the same sodium hydroxide as recited on line 3 of claim 4, or a different concentration and sodium hydroxide.  If Applicant is referring to the same, Examiner suggests amending the limitation to further recite “the concentration of the sodium hydroxide” for clarity.

References Considered
Gledhill, III et al. (US 2015/0056089 A1) teaches a sealing diaphragm and methods of manufacturing said diaphragm.

Fischer (US 2005/0249610 A1) teaches a five piston diaphragm pump.


Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/AKASH K VARMA/Examiner, Art Unit 1773